Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claim Interpretation
The examiner is interpreting all claimed instances of “about” to be ± 10% of the stated value.
The examiner is interpreting the claimed “attrition value” as defined in [0038] of the original specification.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey R. Lomprey on 4/29/2022.

The application has been amended as follows: 
	In line 4 of claim 1, delete “about 53” and replace with –53--.
In line 5 of claim 1, delete “about 60” and replace with –60--.
In line 7 of claim 1, delete “about 5.0%, and” and replace with –5.0%,--.
In line 7 of claim 1, after “aluminum” insert --, and wherein a content of the nickel in the catalyst is about 57 wt% to about 75 wt%--.
In the second line of claim 3, delete the sole instance of “about”.
In the second line of claim 4, delete the two instances of “about”.
Cancel claims 13 and 18-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 (on which all other claims depend) as amended herein is patentable over Raney, US 1628190; De Thomas, US 4153578; and Schmidt, US 2002/0106527; because the claims as currently amended require the content of nickel in the catalyst is the range of about 57 wt% to about 75 wt%. This limitation cannot be met by Raney ‘190 because Raney ‘190 requires removal of all of the aluminum in the nickel-aluminum alloy by activation with a caustic solution. See page 1, lines 35-43 of Raney ‘190. As such, the nickel content of the catalyst produced therein would be near 100 wt% which is well outside of said range required by claim 1. De Thomas and Schmidt do not remedy this deficiency. 
Claim 1 (on which all other claims depend) as amended herein is patentable over Raney, US 1915473; Reynolds, US 2673189; De Thomas, US 4153578; and Schmidt, US 2002/0106527; because though Raney teaches a broad range of nickel and aluminum content in the starting alloy (10-85 wt. % nickel and 15-90 wt. % aluminum) which overlaps with that of the claim (53-60 wt. % nickel), applicant has shown the claimed range of nickel (53-60 wt%) produces unexpected results in achieving the claimed attrition value of less than 5.0 %. See applicant’s declaration of 3/24/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736